755 N.W.2d 655 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Mark HARRIS, Defendant-Appellant.
Docket No. 135272. COA No. 280100.
Supreme Court of Michigan.
September 22, 2008.
By order of April 23, 2008, the prosecuting attorney was directed to answer the application for leave to appeal the October 4, 2007 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant *656 to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the amended judgment of sentence entered on September 6, 2006, REMAND this case to the Kent Circuit Court, and direct that court to reinstate the original judgment of sentence entered on June 14, 2006. As the prosecution concedes, when the defendant was originally sentenced in this case, he had been discharged from parole by the Michigan Department of Corrections, such that the original judgment of sentence was valid. As the prosecution also concedes, the Kent Circuit Court therefore did not have the authority to later modify that valid original judgment of sentence. See MCR 6.429(A)(1); People v. Miles, 454 Mich. 90, 96, 559 N.W.2d 299 (1997). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.